I concur in the opinion of the majority of the court that the evidence, though conflicting, is sufficient to sustain a conviction; but, after carefully considering all the circumstances and facts as disclosed by the record leading up to the killing, I feel the punishment imposed by the court, on the verdict of guilty of manslaughter in the first degree, returned by the jury, under the facts and circumstances as disclosed by the record, is excessive, and should be modified to the minimum under the statute of four years. *Page 58